The substance of appellant's assignment of error as to the court's ruling and remark during *Page 87 
the impaneling of the jury, as argued in his brief, challenged the comment, not the ruling, and I agree the comment was not harmful.
Conceding that specific instances may not be shown to prove reputation, even a superficial perusal of the record shows no prejudice resulted from the slight infraction of the rule herein, in which event a reversal is not justified. (State v.Gallagher, 14 Idaho 656, 94 P. 581; State v. Ray, 32 Idaho 363,182 P. 857; State v. Bubis, 39 Idaho 376, 227 P. 384; Statev. McLaughlin, 42 Idaho 219, 245 P. 77; State v. Reding,52 Idaho 260, 13 P.2d 253.) No prejudice is even hinted at because testimony was given in rebuttal rather than in chief. (State v. Waln, 14 Idaho 1, 80 P. 221; State v. Mushrow,32 Idaho 562, 565, 185 P. 1075; State v. Martinez, 43 Idaho 180,250 P. 239; State v. Orr, 53 Idaho 452, 24 P.2d 679.)
The judgment should, therefore, be affirmed.